NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-NOV-2020
                                            09:26 AM
                                            Dkt. 46 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


    MELEANA LIA SMITH, an individual, Plaintiff-Appellant, v.
            SELENE FINANCE, LP; BANK OF AMERICA, N.A.,
      SUCCESSOR BY MERGER TO BAC HOME LOANS SERVICING, LP;
         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
SUCCESSORS AND ASSIGNS; TAYLOR, BEAN AND WHITAKER MORTGAGE CORP.,
                       Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CASE NO. 3CCV-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of the record, we lack appellate
jurisdiction over Plaintiff-Appellant Meleana Lia Smith's (Smith)
appeal from Civil No. 3CCV-XX-XXXXXXX in the Circuit Court of the
Third Circuit (circuit court).
          The May 18, 2020 notice of appeal is untimely because
Smith did not file it within thirty days after entry of the
March 3, 2020 Judgment, as Hawai#i Rules of Appellate Procedure
(HRAP) Rule 4(a)(1) requires.    Further, Smith's February 25, 2020
"Motion to Vacate Plaintiff's Motion for Summary Judgment; Motion
for Reconsideration" did not extend the deadline to file the
notice of appeal, under HRAP Rule 4(a)(2), because Smith sought
reconsideration of rulings in a separate foreclosure action,
Civ. No. 12-1-000543, not the Judgment in the case underlying
this appeal.   See HRAP Rule 4(a) ("If any party files a timely
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

motion . . . for a new trial . . . [or] to reconsider . . . the
judgment . . . then the time for filing the notice of appeal is
extended for all parties until 30 days after entry of an order
disposing of the motion.") (Emphasis added.)       There is no
indication in the record that the circuit court granted Smith an
extension of time to file the notice of appeal, under HRAP
Rule 4(a)(4).
          "As a general rule, compliance with the requirement of
the timely filing of a notice of appeal is jurisdictional, . . .
and we must dismiss an appeal on our motion if we lack
jurisdiction."   Grattafiori v. State, 79 Hawai#i 10, 13, 897 P.2d
937, 940 (1995) (citations, internal quotation marks, and
brackets omitted); see HRAP Rule 26(b) ("[N]o court or judge or
justice is authorized to change the jurisdictional requirements
contained in Rule 4 of these rules.").
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          IT IS FURTHER ORDERED that all pending motions are
dismissed as moot.
          DATED:   Honolulu, Hawai#i, November 13, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2